DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Vanessa Bell on August 4, 2022.

The application has been amended as follows: 
Please replace current claims with following claims:

--1.	(Currently Amended)  A method for identifying an intent, the method comprising:
receiving, by a computer system, an utterance;
generating, by the computer system, a semantic frame for the utterance, wherein the semantic frame is a structured construction of how words in the utterance function and relate to one another, and wherein generating the semantic frame comprises identifying one or more semantically relevant grammatical relations for inclusion in the semantic frame;
determining, by the computer system, a plurality of scores for a respective plurality of intents based on matching of a particular relation in the semantic frame to a plurality of features associated with the plurality of intents, wherein determining each score, of the plurality of scores, comprises determining a level of overlap between an intent model for an intent, of the plurality of intents, and the semantic frame, wherein the level of overlap is determined by computing an overlap coefficient; [[and]]
identifying, by the computing system based on the scores, a particular intent, of the plurality of intents, as corresponding to the utterance;
generating, by the computing system, a response based on the identified intent; and
transmitting, by the computing system, the response as output.
2. – 3. 	(Canceled)  
4.	(Currently Amended)  The method of claim [[3]]1, wherein the overlap coefficient is a Szymkiewicz-Simpson coefficient.
5.	(Currently Amended)  The method of claim [[2]]1, wherein the intent model is a multi-key map of features to words.
6.	(Currently Amended)  The method of claim [[2]]1, wherein the score is determined based on weights assigned to each of the respective features in the intent model. 
7.	(Canceled).  
8.	(Original)  The method of claim 1, wherein the relations correspond to parts of speech defining relationships between words.
9.	(Currently Amended)  A non-transitory computer readable medium storing a plurality of instructions executable by one or more processors for identifying an intent, wherein the plurality of instructions, when executed by the one or more processors, causes the one or more processors to perform processing comprising:  
receiving, by a computer system, an utterance;
generating, by the computer system, a semantic frame for the utterance, wherein the semantic frame is a structured construction of how words in the utterance function and relate to one another, and wherein generating the semantic frame comprises identifying one or more semantically relevant grammatical relations for inclusion in the semantic frame;
determining, by the computer system, a plurality of scores for a respective plurality of intents based on matching of a particular relation in the semantic frame to a plurality of features associated with the plurality of intents, wherein determining each score, of the plurality of scores, comprises determining a level of overlap between an intent model for an intent, of the plurality of intents, and the semantic frame, wherein the level of overlap is determined by computing an overlap coefficient; [[and]]
identifying, by the computing system based on the scores, a particular intent, of the plurality of intents, as corresponding to the utterance;
generating, by the computing system, a response based on the identified intent; and
transmitting, by the computing system, the response as output.
10. –11.	(Canceled).
12.	(Currently Amended)  The non-transitory computer readable medium of claim [[10]]9, wherein the intent model is a multi-key map of features to words.
13.	(Currently Amended)  The non-transitory computer readable medium of claim [[10]]9, wherein the score is determined based on weights assigned to each of the respective features in the intent model.
14.	(Canceled).
15.	(Original)  The non-transitory computer readable medium of claim 9, wherein the features correspond to parts of speech and the relations correspond to parts of speech defining relationships between words.
16.	(Currently Amended)  A method for training one or more intent models comprising:
receiving, by a computer system, a set of training utterances, each training utterance being labeled with a particular intent; and
for each training utterance:
extracting, by the computer system from the training utterance, one or more features, wherein at least one of the features is a semantically relevant grammatical relation, and wherein each feature has a value represented by one or more words included in the training utterance, such that each feature corresponds to a part of speech of the value represented by the respective one or more words; [[and]]
storing, by the computer system, the one or more features along with their corresponding values in association with the intent with which the training utterance is labeled; and
storing, by the computer system, one or more weights for each of the one or more features to the one or more intent models, wherein the weights are assigned to the features based on a relevance of each feature to the intent,
wherein the one or more intent models are useable for determining an intent for an utterance in a chatbot system.
17.	(Canceled).
18.	(Original)  The method of claim 16, wherein the features and the values are stored as a multi-key model for the corresponding intent.
19. – 20.	(Canceled). –

Reasons for Allowance

Claims 1, 4-6, 8-9, 12-13, 15-16 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant claims a method for identifying an intent, the method comprising: receiving, by a computer system, an utterance; generating, by the computer system, a semantic frame for the utterance, wherein the semantic frame is a structured construction of how words in the utterance function and relate to one another, and wherein generating the semantic frame comprises identifying one or more semantically relevant grammatical relations for inclusion in the semantic frame; determining, by the computer system, a plurality of scores for a respective plurality of intents based on matching of a particular relation in the semantic frame to a plurality of features associated with the plurality of intents, wherein determining each score, of the plurality of scores, comprises determining a level of overlap between an intent model for an intent, of the plurality of intents, and the semantic frame, wherein the level of overlap is determined by computing an overlap coefficient; identifying, by the computing system based on the scores, a particular intent, of the plurality of intents, as corresponding to the utterance; generating, by the computing system, a response based on the identified intent; and transmitting, by the computing system, the response as output. Claims 2-3, 7, 10-11, 17 and 19-20 are cancelled with the above Examiner’s amendment. The cited prior at of Isaacson et al., fails teach or disclose the claimed combination of features. The cited prior art of record fails to fairly teach or disclose the claimed combination of features. Therefore, claims 1, 4-6, 8-9, 12-13, 15-16 and 20 are deemed allowable over cited prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Isaacson et al., (2019/0007381 A1) teach is a method including presenting an input field on a user interface of a generalized search entity, wherein the generalized search entity processes data using a generalized search engine that indexes and searches both merchant sites and non-merchant sites, receiving user input in the input field and determining whether the user input corresponds to a product in a product database to yield a determination. When the determination indicates that the user input does correspond to the product in the product database, the method includes presenting a purchase-related search result, wherein the purchase-related search result is configured such that when a user interacts with the purchase-related search result and confirms a purchase associated with the purchase-related search result, the generalized search entity initiates a purchasing process for the product.
Guo et al., (2016/0148612 A1) teach  methods, systems and other embodiments directed to determining an information domain match for a natural language (NL) input (e.g., a spoken utterance), and confirming whether the NL input is correctly matched to the information domain. For example, after receiving an NL input, a first information domain to which the NL input belongs and a feature value set may be determined based on a semantic pattern matching technique. Further, a second information domain to which the NL input belongs, and a corresponding confidence score related to the second information domain may be determined. The second information domain may be determined based on a first statistical classification technique. Based on the determined feature value set and the confidence score related to the second information domain, it may be confirmed whether the NL input correctly belongs to the first information domain, e.g., based on a second statistical classification technique.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601. The examiner can normally be reached 7-5 Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658